Court of Appeals, State of Michigan

                                                ORDER
                                                                               Patrick M . Meter
People of MI v Elizabeth Long                                                    Presiding Judge

Docket No.    332900                                                          Stephen L. Borrello

LC No .       15-002302-FC                                                    Michael J. Riordan
                                                                                Judges



                The Court orders that the December 19, 2017 opinion is hereby AMENDED to correct a
clerical error. On page nine, the signature block at the bottom of the page is amended to read: Patrick
M. Meter, Stephen L. Borrello, Michael J. Riordan.

              In all other respects, the December 19, 2017 opinion remains unchanged.




                          tru      p enie rt:d and cnificd by Je me \ . %.imm.: r Jr. , Chie · lerk. n